DETAILED ACTION
Status of the Claims
	Claims 1, 3, 5 and 7-12 are pending in the instant application and are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Information Disclosure Statement
	The information disclosure statements submitted on 02/22/2022; 03/11/2022 and 06/16/2022 were filed before the mailing date of the first office action on the merits subsequent to the above discussed request for continued examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Priority
	The U.S. effective filing date for claims 1-4 and 7-11 has been determined to be 07/19/2018, the filing date of the U.S. Provisional Application No. 62/700,642. 	The U.S. effective filing date for claims 5 and 12-17 has been determined to be 04/23/2021, the filing date of the instant application. The subject matter of claims 12 (in part), and 13-17 are not described in the parent applications, as detailed below.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3, 5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Thermal and UV stability of β-carotene dissolved in peppermint oil microemulsified by sunflower lecithin and Tween 20 blend,” 2015, ELSEVIER; Food Chemistry, Vol. 174, pp. 630-636) in view of STEPOVICH (US 2017/0246120; published August, 2017); AHMAD (6,139,848; published October, 2000); and Azeem et al. (“Microemulsions as Surrogate Carriers for Dermal Drug Delivery,” 2009, Informa; Drug Development and Industrial Pharmacy, Vol. 35, No. 5, pp. 525-547).
Applicants Claims
	Applicant claims an emulsion system for producing a cannabis-infused topical product, comprising a nano-emulsion composition comprising: (a) a cannabinoid, (b) a carrier oil, and (c) a main surfactant, (d) a co-surfactant, and (d) water; wherein the main surfactant is polysorbate and the co-surfactant 
wherein the amount of the carrier oil is at least 0.3 times the amount of the cannabinoid; and wherein the amount of the main surfactant is at least 0.65-times the amount of [the] combination of cannabinoid and carrier oil; and wherein the nano-emulsion is capable of being infused into a topical product to produce a cannabis infused topical product, wherein the cannabis infused topical product has a desirable effect when delivered transdermally, and wherein the cloudiness or skin permeation properties of the cannabis infused product is determined by the nano-emulsion that is selected for use in the system (instant claim 1). Applicants further claim the nano-emulsion further comprises a co-surfactant (instant claim 4) such as lecithin (instant claim 5).
	Applicants elected species: (a)(i) a species of main surfactant is polysorbate; (a)(ii) a species of carrier oil is coconut oil; (a)(iii) a species of co-surfactant is lecithin; and (b) a species of cannabis-infused topical product is a water-based lube.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	Chen et al. teaches carotenoid containing microemulsions including: 20% w/w Tween® 20, 3% w/w peppermint oil, and 0.01% w/v β-carotene, and including sunflower lecithin ranging from 0% to 3% w/w (see whole document, particularly p. 631, §2.2). The examiner notes that the Tween® 20 is the main surfactant, the sunflower lecithin is the co-surfactant, the peppermint oil is the carrier oil, and the β-carotene is the active ingredient. The amount of the main surfactant (Tween® 20, 20% w/w) is at least 1.05 times the amount of the combination of active ingredient and carrier oil (peppermint oil + β-carotene, 3% w/w/ + 0.01% w/v ≈ 3.01 w/w)(instant claim 1, main surfactant is Tween® 20, co-surfactant is sunflower lecithin; instant claim 2, polyoxyethylenesorbitanmonolaurate; instant claim 1, sunflower lecithin; instant claim 5; instant claim 8, peppermint oil).
 	Chen et al. teaches that: “Microemulsions are suitable for simultaneous delivery of flavour oils and lipophilic bioactive compounds in transparent beverages. In the present study, the feasibility of delivering b-carotene in microemulsions formulated with peppermint oil and a blend of Tween® 20 and various amounts of sunflower lecithin was investigated. The poorly water- and oil-soluble β-carotene was dissolved in the transparent microemulsions that had particles smaller than 10 nm and were stable during ambient storage for 65 d.” [emphasis added](abstract). Chen et al. further teaches that “Lipophilic bioactive compounds can be dissolved in the oil body of emulsions for incorporation and potential protection in aqueous food products. Compared to conventional emulsions and nanoemulsions, microemulsions offer advantages, such as transparency, ease of preparation, and long-term stability because they are thermodynamically stable and isotropic. Several studies have shown the promise of o/w microemulsions as delivery vehicles of lipophilic bioactive compounds. Dietary lipids including olive oil, sunflower oil, corn oil, soybean oil, palm oil, and animal fats have been frequently studied as the carrier lipids, while orange and lemon oils are the only two flavour oils studied to encapsulate bioactive compounds. In our preliminary study, stable and water dilutable o/w microemulsions were formulated using peppermint oil as the dispersed phase, distilled water as the continuous phase, and a blend of 20% w/w Tween® 20 and 0-6% w/w sunflower lecithin as the surfactant. Lecithin was observed to significantly improve the amount of peppermint oil dissolved as the transparent microemulsions, from 3%  w/w in the treatment with 0% lecithin to 20%  w/w in the treatment with 6% lecithin. The oxidation of β-carotene, curcumin, and riboflavin dissolved in the oil phase of emulsions was much reduced when lecithin was used as the emulsifier because lecithin is a good antioxidant and prevents the penetration of peroxy radicals. We hypothesise that this novel group of microemulsions with lecithin can be used to simultaneously deliver flavour oil and sensitive bioactive compounds.” (p. 630, paragraph bridging cols. 1-2).
	Chen et al. further teaches that “The objective of the present study was to investigate the possibility of dissolving and stabilizing β-carotene in a peppermint oil microemulsion system formulated with various amounts of lecithin.” and that β-carotene was selected as a model compound (p. 631, col. 1, 1st paragraph).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Chen et al. is that Chen et al. does not expressly teach (1) the active agent is a cannabinoid such as THC/CBD (instant claim 1); (2) the carrier oil is coconut oil (elected species of carrier oil); or (3) the formulation for delivery of the nanoemulsion is a water-based personal lubricant (instant claim 12).
	AHMAD teaches a water-based personal lubricant including tocopherols (oil soluble active) as microemulsions (see whole document, particularly title, abstract, claims)(instant claim 12, water-based lube, elected species of cannabis-infused topical product). AHMAD teaches the inclusion of tocopherols (Vitamin E), as well as one or more known preservatives such as benzoic acid and ascorbic acid, among others (paragraph bridging cols. 3-4)(instant claims 9 & 10).
	AHMAD teaches “The nonionic surfactants used in this invention emulsify tocopherol, tocopherol acetate or other tocopherol derivatives into a microemulsion in which the internal or oil phase is reduced to very small globules measuring 2 or less than 2 microns in size. Due their immensely small size the emulsion globules do not coalesce and serve to assist in maintaining the homogeneity of the emulsions and preserve physical stability of the compositions of this invention.” (col. 1, lines 60-67).
	STEPOVICH teaches herbal compositions including cannabidiol to enhance the sexual experience (title), including an emulsion of cannabidiol (CBD) and a carrier substance is delivered to the skin, one or more membranes such as a condom (see whole document, particularly the abstract; claims 1-3 & 11; [0021]-[0023] & [0032]-[0035])(instant claims 1 & 7, a cannabinoid species such as cannabidiol - CBD)(instant claim 1, “the cannabis infused topical product has a desirable effect when delivered transdermally” and instant claim 17, “the cannabis-infused topical product is formulated to remain in the epidermis layer”). STEPOVICH also teaches coconut oil as the carrier oil ([0026]) and peppermint as a fragrance ([0042])(instant claim 11, coconut oil). STEPOVICH teaches the amount of the CBD ranges from 0.25% to 30% ([044]) and can include 0-2% THC ([0046]).
	Azeem et al. teaches that “Microemulsions are isotropic, thermodynamically stable transparent (or translucent) systems of oil, water, and surfactant, frequently in combination with a cosurfactant with a droplet size usually in the range of 20–200 nm. Since their discovery, they have attained increasing significance both in basic research and in industry. Due to their distinct advantages such as enhanced drug solubility, thermodynamic stability, facile preparation, and low cost, uses and applications of microemulsions have been numerous. Recently, there is a surge in the exploration of microemulsion for transdermal drug delivery for their ability to incorporate both hydrophilic […] and lipophilic drugs […] and enhance their permeation. Very low surface tension in conjunction with enormous increase in the interfacial area due to nanosized droplets of the microemulsion influences the drug permeation across the skin.” (abstract). Azeem et al. further teaches that “Owing to the small droplet size and large amount of inner phase in microemulsions, the density of droplets and their surface area are assumed to be high. Therefore, droplets settle down to close contact with the skin providing high concentration gradient and improved drug permeation. Moreover, low surface tension ensures good contact with the skin. Also, the dispersed phase can act as a reservoir making it possible to maintain an almost constant concentration gradient over the skin for a long time.” (p. 532, col. 1, lines 22-30).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a microemulsion including polysorbate (Tween® 20) as a main surfactant and sunflower lecithin as a co-surfactant with an active component such as a phytochemical, as suggested by Chen et al., and further to include said microemulsion in a formulation such as a personal lubricant, as suggested by AHMAD, said personal lubricant including the phytochemical species cannabidiol - CBD as suggested by STEPOVICH as enhancing the sexual experience, thus resulting in a personal sex lubricant with improved delivery of the tocopherols/CBD active for enhancing the sexual experience. Additionally, it would have been prima facie obvious to use coconut oil as a carrier oil with the peppermint oil, in said microemulsion as suggested by STEPOVICH ([0025] & [0042]).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
	Applicant’s arguments with respect to claim(s) 1, 3, 5 and 7-12 over WOOSTER have been considered but are moot because the new ground of rejection does not rely on WOOSTER for any teaching or matter specifically challenged in the argument.
	Applicants argue that the declaration provides evidence that the claimed subject matter shows unexpected results that would be viewed as surprisingly better or exceeding that which would be expected by a person of ordinary skill in the art, and is neither predictable nor obvious. In particular, Applicants show “the physical stability of four different emulsions, each with a different type of lecithin, were tested: sunflower  lecithin, soy lecithin in liquid form, soy lecithin in powder form, and egg lecithin.” And “The experiments demonstrated that, out of the four types of lecithin, only sunflower lecithin is physically compatible in a cannabis-based emulsion […] and that only the emulsion using sunflower lecithin was stable.”  Applicants further provide comparative data to the WOOSTER reference. (p. 7, item b).
	In response the rejection no longer relies on the WOOSTER reference, and Chen et al. teaches a microemulsion formulation including Tween® 20, and sunflower lecithin as the surfactants (main surfactant and co-surfactant) and shows that they form transparent microemulsions that had particles smaller than 10 nm and were stable during ambient storage for 65 days (see abstract lines 1-6). Accordingly, the results demonstrated are not considered unexpected relative to the prior art.

Response to Applicants declaration filed 03/28/2022:
	Applicant's declaration has been fully considered and is not considered as supportive of non-obviousness relative to the prior art teaching the use of sunflower lecithin in a microemulsion (see, e.g. Chen et al.). 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhong et al. (“Microemulsions Based on Sunflower Lecithin--Tween 20 Blend Have High Capacity for Dissolving Peppermint Oil and Stabilizing Coenzyme Q10,” 2015; ACS; Journal of Agricultural and Food Chemistry, Vol. 63, pp. 983-989) is cited as providing a teaching similar to Chen et al. as relied upon for rejection hereinabove (see whole document); Komaiko et al. (“Formation of Oil-in-Water Emulsions from Natural Emulsifiers Using Spontaneous Emulsification: Sunflower Phospholipids,” 2015; ACS; Journal of Agricultural and Food Chemistry, Vol. 63, pp. 10078-10088) is cited as teaching sunflower phospholipids as emulsifiers (see whole document), and particularly that “Although phospholipids from soybean may be relatively cheap, they are difficult to find from a nongenetically modified source and need to be declared as an allergen on food labels. Therefore, interest in phospholipids from sunflowers is growing because they are not genetically modified and contain no declared allergens.” (p. 10079, col. 2, lines 4-10).
	Claims 1, 3, 5 and 7-12 are pending and have been examined on the merits. Claims 1, 3, 5 and 7-12are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619          


/TIGABU KASSA/Primary Examiner, Art Unit 1619